DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 05/06/2022 is acknowledged and entered.

Claims 20-24 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 20-24 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species for a type of composition in the reply filed on 05/06/2022 is acknowledged.  The elected species is as follows: “Applicants provisionally elect, with traverse, the species of the composition comprising isoleucine, valine, threonine, lysine, methionine, histidine, phenylalanine, tryptophan and not less than 35 mol% of leucine relative to the total content of essential amino acids, for examination”.

Claims 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.

Accordingly, claims 20, 22, and 24 are under consideration in this Office Action.
Priority
This present application is a divisional (DIV) of 16/283,919 that was filed on 02/25/2019.  16/283,919 is a continuation (CON) of PCT/JP2017/033174 filed on 09/08/2017.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/283,919, filed on 07/25/2019.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 09/09/2016 for prior art searches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi (US Patent 9,060,979 B2).
For claims 20, 22, and 24, Doi claims a method for treating depression in a mammal in need thereof, consisting of administering to said mammal a formulation (refers to instant claimed ‘administering’ step of claim 20) comprising active ingredients consisting of L isoleucine, L-leucine and L-valine (refers to instant claimed ‘composition comprising one or more kinds of essential amino acids other than leucine and’ leucine of claim 20 and instant claim 22) wherein the molar ratio of L-isoleucine:L-leucine:L-valine is in the range from 1:(1.22-2.5):(0.9-1.5) (Claim 1).  Doi claims the type of form for the formulation includes granules, formulation for injection, and formulation in the form of a food composition (Claims 4 and 5).  Doi also claims that the food composition comprises the amount of L-isoleucine, L-leucine and L-valine by mass ranges about 1 % to 60%, about 10% to 60%, and about 15% to 60% (Claims 6-8).  Doi also discloses the followings: (i) define ‘mammal’ to include a human with depression, and a human in a state with risk of moving into depression (a human with masked depression, a human with extreme stress (refers to instant claim 24), etc.) (col. 7, line 62 thru col. 8, line 6); and (ii) exemplified granule formulation comprising 500 g of L-isoleucine, 1000 g of L-leucine, and 600 g of valine; and the granules are package in bags so that each bag contains 4.5 g (Example 6 bridging columns 9 and 10).  That is each bag comprises 169 mol% of L-leucine (refers to instant claimed ‘not less than 35 mol% of leucine, relative to the total content of essential amino acids’ of claim 20; and the elected species for the amount of leucine). 
Therefore, the method and compositions of Doi do anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
July 27, 2022